


EXHIBIT 10.135


STOCK OPTION AGREEMENT


THIS AGREEMENT, dated as of ________ (the “Grant Date”), is made by and between
ITC Holdings Corp., a Michigan corporation (the “Company”), and the individual
whose name is set forth on the signature page hereof, who is an employee of the
Company or a Subsidiary of the Company (the “Optionee”). Any capitalized terms
herein but not otherwise defined shall have the meaning set forth in the
Company’s Second Amended and Restated 2006 Long Term Incentive Plan, as may be
further amended from time to time (the “Plan”).
WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its common stock (the “Common Stock”) pursuant to the terms and
conditions of this Agreement and the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and
WHEREAS, this Agreement and the grant made pursuant to this Agreement are not
subject to and shall not be governed by any Management Stockholder’s Agreement
between the Company and Optionee; and
WHEREAS, the Committee has determined that it would be in the best interest of
the Company and its shareholders to grant the Option provided for herein to the
Optionee as an incentive for increased efforts during his term of office with
the Company or its Subsidiaries, has approved the grant of the Option on the
Grant Date and has advised the Company thereof and instructed the undersigned
officer to issue said Option.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:
ARTICLE I
OPTION GRANT


1.1. Grant of Options. For good and valuable consideration, on and as of the
date hereof, the Company irrevocably grants to the Optionee a Nonqualified Stock
Option to purchase ________ shares of Common Stock upon the terms and conditions
set forth in this Agreement (the “Option”).
1.2. Exercise Price. Subject to Section 2.1, the exercise price of the shares of
Common Stock covered by the Option shall be $_______ per share without
commission or other charge (which is the Fair Market Value per share of the
Common Stock on the Grant Date).
ARTICLE II
ADJUSTMENTS


2.1.    Adjustments to Option. In the event of a merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Common Stock or
the value thereof, such adjustments and other substitutions shall be made to the
Option as the Committee, in its sole discretion, deems equitable or appropriate,
including adjustments in the number, class, kind and exercise price of
securities subject to the Option (including, if the Committee deems appropriate,
the substitution of similar options to purchase the shares of another company,
as the Committee may determine to be appropriate in its sole discretion).
ARTICLE III
PERIOD OF EXERCISABILITY


3.1.    Exercisability of Option.
(a)    So long as the Optionee continues to be employed by the Company or any of
its Subsidiaries, or in the event Optionee’s employment terminates due to
Retirement, the Option shall become exercisable pursuant to the following
schedule:




--------------------------------------------------------------------------------




Date Option Becomes Exercisable
Percentage of Shares As to Which Option Is Exercisable On and After Such Date
On and after the first anniversary of the Grant Date
33 1/3%
On and after the second anniversary of the Grant Date
66 2/3%
On and after the third anniversary of the Grant Date
100%



(b)    Notwithstanding the foregoing, the Option shall become immediately
exercisable as to 100% of the shares of Common Stock subject to such Option (but
only to the extent such Option has not otherwise terminated or become
exercisable) (i) if the Optionee ceases to be employed due to Optionee’s death
or Disability, or (ii) upon the occurrence of a Change in Control Termination
(as defined below); provided, however, that this Section 3.1(b)(ii) is subject
to the Committee’s rights, in the event of a Change in Control, to cash out the
Option pursuant to Section 9.2(b) of the Plan. The Committee has irrevocably
determined not to, and shall not (and shall not permit the Board to), exercise
any right it may have under the Plan, including without limitation under Section
9.2(c) of the Plan, to determine that the Option shall not become immediately
exercisable upon a Change in Control.
(c)    A “Change in Control Termination” shall mean a termination of Optionee’s
employment (i) by the Company without “Cause” or (ii) if the Optionee is a party
to a written employment agreement with the Company, by Optionee for “Good
Reason” (as defined in such agreement), which termination in the case of (i) or
(ii) occurs after the execution of an agreement to which the Company is a party
pursuant to which a Change in Control will occur or has occurred upon
consummation of the transactions contemplated by such agreement but, if a Change
in Control has occurred pursuant thereto, not more than two years after such
Change in Control, and if a Change in Control has not yet occurred pursuant
thereto, while such agreement remains executory.
(d)    “Cause” shall mean (i) if the Optionee is a party to a written employment
agreement with the Company, “Cause” as defined in such agreement, and (ii) in
all other cases, (A) Optionee’s continued failure substantially to perform
Optionee’s duties to the Company or affiliates (other than as a result of total
or partial incapacity due to physical or mental illness) for a period of 10 days
following written notice by the Company to Optionee of such failure, (B)
dishonesty in the performance of Optionee’s duties hereunder, (C) Optionee’s
conviction of, or plea of nolo contendere to a crime constituting (x) a felony
under the laws of the United States or any state thereof or (y) a misdemeanor
involving moral turpitude, (D) Optionee’s willful malfeasance or willful
misconduct in connection with Optionee’s duties hereunder or any act or omission
which is injurious to the financial condition or business reputation of the
Company or affiliates or (E) Optionee’s breach of any non-compete or
confidentiality obligations to the Company or affiliates.
3.2    Expiration of Option. The Option may not be exercised after the first to
occur of the following events and shall in no event be exercisable after the
tenth anniversary of the Grant Date:
(a)    If, prior to the date when the Option first becomes exercisable,
Optionee’s employment terminates for any reason other than death, Disability or
Retirement, Optionee’s right to exercise the Option shall terminate and all
rights thereunder shall cease; or
(b)    If, on or after the date when the Option first becomes exercisable,
Optionee’s employment terminates for any reason other than death, Disability or
Retirement, Optionee shall have the right, within three months after termination
of employment to exercise the Option to the extent that it was exercisable and
unexercised on the date of Optionee’s termination of employment, subject to any
other limitation on the exercise of the Option in effect on the date of
exercise.
If Optionee’s employment terminates due to death, Disability or Retirement, or
is a Change in Control Termination occurring, before the tenth anniversary of
the Grant Date, Optionee or the person or persons to whom the Option shall have
been transferred by will or the laws of descent and distribution shall have the
right within the exercise period specified in this Agreement to exercise the
Option, subject to any other limitation on exercise in effect on the date of
exercise.
3.3.    Committee Discretion. The Committee, at the time of Optionee’s
termination of employment, subject to the limitations set forth in the Plan, may
accelerate Optionee’s right to exercise the Option or, subject to Code Section
409A, may extend the Option term.
3.4.     Retirement. “Retirement” as used in this Agreement shall mean the
termination of the Optionee’s employment, by the Company or by Optionee, on or
after Optionee’s 65th birthday, other than due to death or Disability.




--------------------------------------------------------------------------------






ARTICLE IV
EXERCISE OF OPTION


4.1.    Person Eligible to Exercise. During the lifetime of the Optionee, only
the Optionee may exercise the Option or any portion thereof. After the death of
the Optionee, any exercisable portion of an Option may, prior to the time when
an Option becomes unexercisable under Section 3.2, be exercised by his personal
representative or by any person empowered to do so under the Optionee’s will or
under the then applicable laws of descent and distribution.
4.2.    Partial Exercise. Any exercisable portion of an Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.2 of this Agreement; provided, however, that any partial
exercise shall be for whole shares of Common Stock only.
4.3.    Manner of Exercise. The exercise price for shares of Common Stock to be
acquired upon exercise of the Option shall be paid in full in cash or by
personal check, bank draft or money order at the time of exercise upon written
notice to the Company of such exercise; provided, however, that in lieu of such
form of payment, subject to the limitations set forth in Section 2.4 of the
Plan, Optionee may elect to make payment may be made by means of a “net
exercise” (described below) or by any other means permitted by the Plan and by
the Committee from time to time in the Committee’s sole discretion. A “net
exercise” shall mean an exercise of the Option pursuant to which, upon delivery
to the Company of written notice of exercise, the consideration received in
payment for the exercise of the Option shall be the cancellation of a portion of
the Option and the Company shall become obligated to issue the “net number” of
shares of Common Stock determined according to the following formula:
((A x B) - (A x C))
B
For purposes of the foregoing formula:
A = the total number of shares with respect to which the Option is then being
exercised (which, for the avoidance of doubt, shall include both the number of
shares to be issued to the Optionee and the number of shares subject to the
portion of the Option to be cancelled in payment of the exercise price).
B= the Stock Exchange closing price for the Common Stock on the last date on
which there were Common Stock transactions preceding the date of the Company’s
receipt of the exercise notice.
C= the exercise price in effect at the time of such exercise.
If the foregoing formula would yield a number of shares to be issued that is not
a whole number, any such fraction shall be rounded down and disregarded. The
shares underlying the exercised portion of the Option that are not issued
pursuant to the foregoing formula, along with the corresponding portion of the
Option, shall be considered cancelled and no longer subject to exercise.
4.4.    Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of an Option or portion thereof (or make or cause to
be made any book entry evidencing such issuance) prior to fulfillment of all of
the following conditions:
(a)     The obtaining of approval or other clearance from any state or federal
governmental agency or stock exchange which the Committee shall, in its
reasonable and good faith discretion, determine to be necessary or advisable;
and
(b)     The receipt by the Company of such assurance of compliance with federal
and state securities laws as it may deem necessary or advisable.
4.5.    Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company in respect of
any shares purchasable upon the exercise of the Option or any portion thereof
unless and until a certificate or certificates representing such shares shall
have been issued by the Company to such holder or a book entry representing such
shares has been made and such shares have been deposited with the appropriate
registered book-entry custodian. The Company shall not be liable to the Employee
for damages relating to any delay in issuing a stock certificate to Optionee,
any loss of a certificate, or any mistakes or errors in the issuance of a
certificate to Optionee.




--------------------------------------------------------------------------------




4.6.    Withholding. The Company shall have the right to withhold from
Optionee’s compensation or to require Optionee to remit sufficient funds to
satisfy applicable withholding for income and employment taxes upon the exercise
of an Option. Subject to the limitations in Section 10.5 of the Plan, Optionee
may, in order to fulfill the withholding obligation, make payment to the Company
in any manner permitted for payment of the exercise price under Section 4.3 of
this Agreement. If the “net exercise” method is used to satisfy the tax
withholding obligations, the number of shares to be otherwise issued upon
exercise (whether the exercise price was paid in cash or by “net exercise”)
shall be reduced by an amount equal to (a) the tax withholding obligation, as
determined by the Company in good faith, divided by (b) the Stock Exchange
closing price for the Common Stock on the last date on which there were Common
Stock transactions preceding the date of the Company’s receipt of the exercise
notice, and rounded up to the nearest whole share. The corresponding portion of
the Option shall be considered cancelled and no longer subject to exercise. The
Company shall not withhold from the exercise of an Option more shares than are
necessary to meet the established tax withholding requirements of federal, state
and local obligations and, if the exercise price is paid by means of “net
exercise,” to pay the exercise price. The Company shall be authorized to take
such action as may be necessary, in the opinion of the Company’s counsel
(including, without limitation, withholding vested Common Stock otherwise
deliverable to the Optionee and/or withholding amounts from any compensation or
other amount owing from the Company to the Optionee), to satisfy the obligations
for payment of the minimum amount of any such taxes.


ARTICLE V
MISCELLANEOUS


5.1.    Option Not Transferable. Neither the Option nor any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of the Optionee or his successors in interest or shall be subject to disposition
by transfer, alienation, anticipation, pledge, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that this
Section 5.1 shall not prevent transfers by will or by the applicable laws of
descent and distribution, or transfers to which the Committee has given prior
written consent subject to the conditions set forth in Section 10.3(a) of the
Plan.
5.2.    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Optionee shall be addressed to him or her at the
address stated in the Company’s employee records. By a notice given pursuant to
this Section 5.2, either party may hereafter designate a different address for
notices to be given to the party. Any notice, which is required to be given to
the Optionee, shall, if the Optionee is then deceased, be given to the
Optionee’s personal representative if such representative has previously
informed the Company of his status and address by written notice under this
Section 5.2. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
5.3.    Amendment. Subject to Section 3.3 of this Agreement and Sections 9.1 and
10.6 of the Plan, this Agreement may be amended only by a writing executed by
the parties hereto if such amendment would adversely affect Optionee. Any such
amendment shall specifically state that it is amending this Agreement.
5.4.    Governing Law. The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
5.5. No Guarantee of Employment. Nothing in this Agreement or in the Plan shall
confer upon the Optionee any right to continue in the employ of the Company or
any Subsidiary or shall interfere with or restrict in any way the rights of the
Company and its Subsidiaries, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without cause, subject to the applicable provisions of, if any, the Optionee’s
employment agreement with the Company.
5.6    Plan Terms Control. In the event of any conflict between the Plan and
this Agreement, the terms of the Plan shall control, it being understood that
variations in this Agreement from terms set forth in the Plan shall not be
considered to be in conflict if the Plan permits such variations.
5.7    Recoupment Policy. This Agreement, the Option and any economic benefits
recognized by Optionee in connection with the Option (including, without
limitation, shares received upon exercise of the Option and the proceeds from
the sale of such shares) are subject to forfeiture and/or recoupment pursuant to
the Company’s Recoupment Policy adopted November 26, 2013, as amended from to
time.




--------------------------------------------------------------------------------




[Signatures on next page.]
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date.
ITC HOLDINGS CORP.


By: /s/ Daniel J. Oginsky    
Name: Daniel J. Oginsky
Title: Senior Vice President and General Counsel
    
OPTIONEE:
                                        
                    
          




































